Title: To Thomas Jefferson from James Madison, 6 May 1826
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            May 6. 1826
                    I return the correspondence enclosed in yours of the 3d inst. The reluctance of Mr Emmett, & probably of his colleagues, to the enlargement of their duties, is neither to be wondered at nor yielded to. You have put the matter on a ground to which I can suggest no improvement. It may be well perhaps that what has passed should not be generally known. With some  it might produce reflections on the Professors; and with others an idea, that in the present condition of the University, the education was, in some branches at least, to be more superficial than comports with the pretensions of the Institution. The truth however ought to be felt by the Legislature as a powerful impulse to a more beneficient patronage.You appear not to be aware of the death of Thuin: But it need not affect the object in view. I find that his successor, continues to forward large parcels of seeds to our Agricultural Society. on the supposition that it has a botanical Garden I lately recd a letter from N. York informing me that the annual box had just arrved there. I sent the letter of course to my successor, Secretary Barbour. The Society will doubtless readily  make over its interest in this correspondence to the University. to which its botanical garden will in fact, give it the better title.The espistolary taxation with which you are still persecuted, is a cruelty not to be borne. and which I fear will never cease of itself. why not adopt a formula, to be copied by one of the family,  acknowledging the communication, and referring to the general rule imposed by necessity of limiting the answer to that & an expression of thanks. Nothing short of some positive check will relieve you from the afflicting burden; and no check short of that,will probably suffice.Always & affectionately yoursJames Madison